Order filed Feburary 23, 2015




                                            In The

                           Fourteenth Court of Appeals
                                    NO. 14-14-00550-CV
                                         ____________

                         D. PATRICK SMITHERMAN, Appellant

                                               V.

                           BANK OF AMERICA, N.A., Appellee


                          On Appeal from the 270th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-47746

                                          ORDER

      The clerk’s record was filed August 8, 2014. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Plaintiff’s First Amended Verified Original Petition, Application for Restraining Order,
Temporary Injunction, and Permanent Injunction (with attached exhibits) filed on or about
August 18, 2011.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before March 5, 2015, containing Plaintiff’s First Amended Verified Original Petition,
Application for Restraining Order, Temporary Injunction, and Permanent Injunction (with
attached exhibits) filed on or about August 18, 2011.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM